IV115th CONGRESS1st SessionH. RES. 84IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mrs. Dingell (for herself, Mrs. Comstock, Mr. Garamendi, Mr. Bishop of Georgia, Ms. Hanabusa, Mr. Ryan of Ohio, Ms. Brownley of California, Mrs. Beatty, Mr. Hastings, Ms. Norton, Mrs. Murphy of Florida, Ms. Lofgren, Ms. Esty, Mr. Serrano, Ms. Wilson of Florida, and Mr. Kennedy) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of February 4, 2017, as National Cancer Prevention Day. 
Whereas National Cancer Prevention Day is a day to remind us that when looking at cancer we need to look at prevention and reducing risks for human health and the environment; Whereas when we work to prevent cancer risks, it impacts human health, the environment, and the economy; 
Whereas cancer is one of the leading causes of death around the world and has touched the lives of nearly everyone, either directly or indirectly; Whereas the disease is the cause of nearly 1 out of every 4 deaths in the United States; 
Whereas, by the end of 2016, approximately 1,658,210 new cases are expected to be diagnosed across the United States; Whereas more than 1,600 cancer-related deaths per day are expected throughout the year for a total of approximately 595,690; and 
Whereas February 4, 2017, would be an appropriate date to designate as Cancer Prevention Day: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of National Cancer Prevention Day; (2)recognizes all efforts to raise the awareness for the reduction of cancer risks; and 
(3)recognizes the devastating effect cancer has on families and wishes to expand knowledge, encourage early detection, and work with friends in the medical and scientific fields to put an end to this deadly disease. 